Exhibit 10.2

 

January 6, 2020

 

Amplitude Healthcare Acquisition Corporation

1177 Avenue of the Americas, Floor 40

New York, NY 10036

  

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Amplitude Healthcare Acquisition Corporation, a Delaware corporation
(the “Company”), BMO Capital Markets Corp. and SVB Leerink LLC, as the
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
up to 11,500,000 of the Company’s units (including up to 1,500,000 units that
may be purchased to cover over-allotments, if any) (the “Units”), each comprised
of one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-half of one redeemable warrant. Each whole Warrant
(each, a “Warrant”) entitles the holder thereof to purchase one share of Common
Stock at a price of $11.50 per share, subject to adjustment. The Units were sold
in the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Units have been approved to be
listed on the Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 9 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned, who is a member of the management team
(the “Insider”), hereby agrees with the Company as follows:

 

1. The Insider agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he shall (i) vote any shares of Capital Stock owned by him in favor
of any proposed Business Combination and (ii) not redeem any shares of Common
Stock owned by him in connection with such stockholder approval. If the Company
engages in a tender offer in connection with any proposed Business Combination,
each Insider agrees that he will not seek to sell his shares of Common Stock to
the Company in connection with such tender offer.

 

2. The Insider hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Insider shall take all reasonable steps to cause the Company to (i) cease
all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible but not more than 10 business days thereafter, subject to
lawfully available funds therefor, redeem 100% of the Common Stock sold as part
of the Units in the Public Offering (the “Offering Shares”), at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay its taxes (less up to $100,000
of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish all
Public Stockholders’ rights as stockholders of the Company (including the right
to receive further liquidation distributions, if any), subject to applicable
law, and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining stockholders and the
Company’s board of directors, dissolve and liquidate, subject in each case to
the Company’s obligations under Delaware law to provide for claims of creditors
and other requirements of applicable law. The Insider agree not to propose any
amendment to the Company’s amended and restated certificate of incorporation
that would modify (i) the substance or timing of the Company’s obligation to
redeem 100% of the Offering Shares if the Company does not complete a Business
Combination within 24 months from the closing of the Public Offering or (ii) the
other provisions relating to stockholders’ rights or pre-initial business
combination activities, unless the Company provides its Public Stockholders with
the opportunity to redeem their Offering Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (which interest shall
be net of amounts released for payment of taxes) divided by the number of then
outstanding Offering Shares. The Insider agree to waive its redemption rights
with respect to shares of Capital Stock owned by it in connection with a
stockholder vote to approve an amendment to the Company’s amended and restated
certificate of incorporation (A) to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 24 months from the closing of the
Public Offering or (B) with respect to any other provision relating to
stockholders’ rights or pre-initial business combination activity.

 



 

 

 

The Insider acknowledges that he has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares held by him. The Insider hereby further waives, with respect to
any shares of Common Stock held by him, if any, any redemption rights he may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of Common Stock (although the Sponsor,
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Insider shall not, without
the prior written consent of the Underwriters, (i) offer, sell, pledge, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend or
otherwise transfer or dispose of (or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition),
directly or indirectly, including the filing (or participation in the filing)
with the Securities Exchange Commission of a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) to register, any
units, warrants, shares of common stock or any other securities convertible
into, or exercisable, or exchangeable for, shares of common stock of which such
officer, director or holder is now, or may in the future become, the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act), (ii) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, directly or indirectly, any of the economic benefits or risks of
ownership of such units, warrants, shares of common stock or any other
securities convertible into, or exercisable, or exchangeable for, shares of
common stock, whether any such transaction described in clause (1) or (2) above
is to be settled by delivery of any of the foregoing securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). The Insider acknowledges and agrees that, prior
to the effective date of any release or waiver of the restrictions set forth in
this paragraph 3 or paragraph 5 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The Insider agrees to enter into a lock-up agreement
in the form attached hereto as Exhibit A with the Underwriters.

 

4. (a) The Insider hereby agrees not become an officer or director of, any other
blank check company with a class of securities registered under the Securities
Exchange Act of 1934, as amended, unless the Company has failed to complete a
Business Combination within 24 months after the closing of the Public Offering.
Such restriction does not preclude any position as an officer or director of
another blank check company held on the date hereof. For the avoidance of doubt,
the Insider is allowed to become an officer or director of another blank check
company upon the Company entering into a definitive agreement with respect to a
Business Combination.

 

(b) The Insider hereby agrees and acknowledges that: (i) the Underwriters and
the Company would be irreparably injured in the event of a breach by the Insider
of his obligations under paragraphs 1, 2, 3, 4(a), 5(a), 5(b), and 7 of this
Letter Agreement (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 



2

 

 

5. (a) The Insider agrees that he shall not Transfer any Founder Shares (or
shares of Common Stock issuable upon conversion thereof) until the earlier of
(A) 180 days after the completion of the Company’s initial Business Combination
or (B) subsequent to the Company’s initial Business Combination, the date on
which the Company completes a liquidation, merger, capital stock exchange,
reorganization or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property (the “Founder Shares Lock-up Period”).

 

(b) The Insider agrees that he shall not Transfer any Private Placement Warrants
(or shares of Common Stock issued or issuable upon the exercise of the Private
Placement Warrants) until 30 days after the completion of a Business Combination
(the “Private Placement Warrants Lock-up Period”, together with the Founder
Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, the
Insider or any of his permitted transferees (that have complied with this
paragraph 5(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
affiliates of the Sponsor, any members of the Sponsor, or any of its affiliates,
officers, directors, direct and indirect equityholders; (b) in the case of an
individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (c) in the case
of an individual, transfers by virtue of laws of descent and distribution upon
death of the individual; (d) in the case of an individual, transfers pursuant to
a qualified domestic relations order; (e) transfers by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the securities were originally
purchased; and (f) transfers in the event of the Company’s liquidation prior to
the completion of an initial Business Combination; provided, however, that in
the case of clauses (a) through (e), these permitted transferees must enter into
a written agreement agreeing to be bound by the restrictions herein.

 

6. The Insider represents and warrants that he has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. The Insider’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all respects and does not omit any material information with respect
to the Insider’s background. The Insider’s questionnaire furnished to the
Company is true and accurate in all respects. The Insider represents and
warrants that: he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; he has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding.

 

7. (a) Except as disclosed in the Prospectus and cash or other compensation to
the Company’s officers or advisors to be engaged subsequent to the consummation
of the Public Offering (which will be disclosed in the Company’s other filings
with the Securities and Exchange Commission), neither the Sponsor nor any
individual who is an officer, director or advisor of the Company as of the date
hereof nor any affiliate thereof shall receive from the Company any finder’s
fee, reimbursement, consulting fee, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants at a price of $1.00 per warrant at
the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.

 



3

 

 

8. The Insider has full right and power, without violating any agreement to
which he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and, as applicable, to serve as an officer of the Company
and hereby consents to being named in the Company’s filings with the SEC as an
officer of the Company.

 

9. As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Capital
Stock” shall mean, collectively, the Common Stock and the Founder Shares;
(iii) “Founder Shares” shall mean the 2,875,000 shares of the Company’s Class B
common stock, par value $0.0001 per share, held by the Sponsor (up to 375,000
Shares of which are subject to complete or partial forfeiture by the Sponsor if
the over-allotment option is not exercised in full by the Underwriters);
(iv) “Initial Stockholders” shall mean the Sponsor and any other holder of
Founder Shares immediately prior to the Public Offering; (v) “Private Placement
Warrants” shall mean the warrants to purchase up to 4,000,000 shares of Common
Stock of the Company (or 4,300,000 shares of Common Stock if the over-allotment
option is exercised in full) that the Sponsor have agreed to purchase for an
aggregate purchase price of $4,000,000 in the aggregate (or $4,300,000 if the
over-allotment option is exercised in full), or $1.00 per warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering and the sale of the
Private Placement Warrants shall be deposited; (viii) “Transfer” shall mean the
(a) sale or assignment of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

10. This Letter Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

 

11. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

12. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

13. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

14. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 



4

 

 

15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

18. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company.

 

 



Sincerely,

      By: /s/ Vishal Kapoor   Name: Vishal Kapoor

 

Acknowledged and Agreed:

 

Amplitude Healthcare Acquisition Corporation

 

By: /s/ Bala Venkataraman   Name: Bala Venkataraman   Title: Chief Executive
Officer  

      

[Signature Page to Letter Agreement]

 

 

5



 

